Judgment of conviction unanimously reversed, on the law, the verdict vacated and a new trial ordered, in the exercise of discretion. On cross-examination of defendant the prosecutor improperly questioned him as to a prior arrest in 1953 and elicited from him an affirmative answer. To this, defendant’s counsel made a motion for a mistrial, which was denied. The question and answer were ordered stricken, but this was not sufficient to remedy the prejudice to defendant. Moreover, the prosecutor persisted in asking questions about the event which involved, and was described as, a “ so-called rumble ” in a park. Thus, defendant was deprived of a fair trial. (See Richardson, Evidence [8th ed.], § 518, and cases cited.) Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.